Citation Nr: 0625811	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
30, 1995 rating decision which assigned an initial 10 percent 
evaluation for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for approximately 20 years, 
including the period from October 1984 to January 1995.

By rating decision dated in February 2003, the Regional 
Office (RO) concluded that CUE was not present in a May 30, 
1995 rating decision that granted service connection for 
bilateral tinnitus, and assigned a 10 percent evaluation.


FINDINGS OF FACT

1.  By an unappealed rating action dated May 30, 1995, the RO 
granted service connection for bilateral tinnitus, and 
assigned a 10 percent evaluation.

2.  The May 30, 1995 RO determination was consistent with the 
evidence of record, and a correct application of the law, at 
that time.


CONCLUSION OF LAW

CUE was not present in the May 30, 1995 rating decision which 
assigned a 10 percent evaluation for bilateral tinnitus.  
38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

By rating action dated May 30, 1995, the RO granted service 
connection for bilateral tinnitus, and assigned a 10 percent 
evaluation, effective from February 1, 1995.  Notice of the 
determination and the veteran's appellate rights were 
provided in a letter issued on June 6, 1995.  No appeal was 
taken from that determination, and it became final.  38 
U.S.C.A. § 7105 (West 2002).

The veteran claims that there was CUE in the May 1995 rating 
decision in failing to assign a separate 10 percent 
evaluation for tinnitus in each ear.

In Fugo v. Brown, 6 Vet. App 40, 43-44 (1993), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
what constitutes CUE.  The Court stated:

merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  Stated another way, while the 
magic incantation 'clear and 
unmistakable' need not be recited in haec 
verba, to recite it does not suffice, in 
and of itself, to raise the issue.  It 
must always be remembered that CUE is a 
very specific and rare kind of "error."  
It is the kind of error, of fact or of 
law, that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Thus even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.  
[Emphasis in original.]

The veteran asserts that a separate 10 percent evaluation 
should be assigned for tinnitus in each ear.  Under 
Diagnostic Code (DC) 6260, there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, it cannot be concluded that CUE was 
present in the May 1995 rating action, and the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

Further, although promulgated after the May 30, 1995 rating 
decision, in Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) 
the Court held that the pre-1999 and pre-June 13, 2003 
versions of DC 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The issue of entitlement to an extraschedular rating under 
38 C.F.R. § 3.321 must be addressed only in cases where the 
issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  At the time of the 
May 30, 1995 rating decision, consideration of an 
extraschedular rating had not been expressly raised.  
Further, the record did not contain evidence of "exceptional 
or unusual" circumstances that would preclude the use of the 
regular rating schedule.

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), and the regulations promulgated with 
respect thereto, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005), the case of Livesay v. Principi, 15 Vet. 
App. 165 (2001) held that the VCAA did not apply to motions 
for CUE.  As the  regulations do not provide any rights other 
than those provided by the Act itself, the Board finds that 
further development is not warranted in this matter under 
either the VCAA or the regulations that have been promulgated 
to implement the VCAA. 




ORDER

The claim of CUE in a May 30, 1995 rating decision which 
assigned an initial 10 percent evaluation for bilateral 
tinnitus is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


